Order entered February 2, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01759-CR

                                 NICHOLAS DAVIS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58570-V

                                            ORDER
          This case was submitted December 16, 2014. On January 30, 2015, we received a

motion from Lori Ordiway seeking to withdraw as appellant’s counsel. We GRANT the motion

and DIRECT the Clerk of the Court to remove Ms. Ordiway as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within TEN DAYS of the date of this order, the order appointing

new counsel.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Felicia Pitre,

Dallas County District Clerk; Lori Ordiway; and the Dallas County District Attorney’s Office.
       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated ten days from the date of this order or when the order appointing new counsel

is received.


                                                   /s/     DAVID EVANS
                                                           PRESIDING JUSTICE